Citation Nr: 0813485	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for multiple joint polyarthritis (polyarthritis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the RO 
that granted service connection for polyarthritis, evaluated 
as 20 percent disabling.  The veteran filed a timely appeal 
of this determination to the Board.

Because the veteran's claim involves the propriety of the 
initial evaluation assigned, the Board has characterized this 
claim as indicated on the title page.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  In this regard the Board notes 
that because the assigned evaluation does not represent the 
maximum rating available for this disability, the veteran's 
claim challenging the initial evaluation for this condition 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the claim for increase must be remanded for further 
action.  

Here, the Board notes that, in statements submitted to VA in 
August 2004 and January 2006, the veteran set forth arguments 
indicating that her service-connected polyarthritis is worse 
than it was at the time of her most recent VA examination, 
which occurred in June 2004.  Because the veteran has 
reported that her condition has worsened, the Board concludes 
that this matter must be remanded for the veteran to undergo 
a contemporaneous and thorough VA examination.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

Prior to affording the veteran an updated VA examination, the 
veteran should be afforded an opportunity to submit any 
recent medical records or opinions pertinent to the claim 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the Veterans Claims Assistance Act, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b)-(c) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c) 
(2007).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
reasoning of this case also applies to claims for increase 
rating.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date.  Upon remand therefore, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if the claim is granted, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran 
and her representative a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO/AMC should take appropriate 
steps to contact the veteran and request 
that she identify all VA and non-VA 
health care providers, other than those 
already associated with the veteran's 
claims file, that have treated her since 
service for polyarthritis.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  
The veteran may submit medical records 
directly to VA.

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO/AMC should schedule the veteran for an 
appropriate VA examination in order to 
determine the current severity of the 
veteran's service-connected 
polyarthritis.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
necessary tests should be conducted.  

The physician is requested to offer an 
opinion as to whether the veteran's 
polyarthritis is productive of:  (i) one 
or two exacerbations a year in a well-
established diagnosis; (ii) definite 
impairment of health objectively 
supported by examination findings or 
incapacitating exacerbations occurring 3 
or more times a year; (iii) symptoms that 
are less than criteria under (iv) below, 
but with weight loss and anaemia, that 
are productive of severe impairment of 
health or severely incapacitating 
exacerbations occurring 4 or more times a 
year or a lesser number over prolonged 
periods; or (iv) constitutional 
manifestations associated with active 
joint involvement that is totally 
incapacitating. 

The examiner should also conduct range of 
motion studies, expressed in degrees and 
in relation to normal range of motion, of 
any affected joints, and should also 
indicate the presence of either favorable 
or unfavorable ankylosis.  Limitation of 
motion must be objectively confirmed by 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO/AMC should again adjudicate 
the veteran's claim in light of all the 
evidence or record.  If any action 
remains adverse to the veteran, she and 
her representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

